Citation Nr: 1647361	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for recurrent left knee sprain.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Board remanded the claims for additional evidentiary development, and they have now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that remand is warranted for the issues on appeal.  

While there are VA examinations of record from 2010 and 2014, they do not include findings pertaining to left knee range of motion (ROM) on active and passive motion and on weight-bearing and non-weight bearing, and if possible with the ROM of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2015).  Thus, the examinations of record are inadequate in this case.  As such, the Board finds that it must remand the claims for a new examination to determine the current severity of the left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an associate with the claims file all current/relevant VA treatment records.  

2.  Following completion of the above, schedule the Veteran for appropriate VA examination to assess the nature and current severity of his service-connected recurrent left knee sprain and left knee DJD.  

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner should note in the examination report that the evidence in the claims file has been reviewed to become familiar with the Veteran's medical history.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  The examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, and the examination should comply with the recent United States Court of Appeals for Veterans Claims decision of Correia, supra.  (The DBQ must address the necessary active motion, passive motion, weight-bearing, and non-weight-bearing information as appropriate, as well as ROM of the opposite undamaged joint, if possible).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  The claims should be readjudicated.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

